Citation Nr: 0614336	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-21 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a gastrointestinal 
condition due to an undiagnosed illness.  

4.  Entitlement to service connection for muscle pain due to 
an undiagnosed illness.  

5.  Entitlement to service connection for a nervous 
condition, claimed as a sleep disturbance, due to an 
undiagnosed illness.  

6.  Whether new and material evidence has been received to 
reopen the claim for service connection for fatigue due to an 
undiagnosed illness.  
7.  Whether new and material evidence has been received to 
reopen the claim for service connection for clinical left L4-
S1 lumbar radiculopathy, claimed as back pain.  

8.  Entitlement to a compensable disability evaluation for 
hearing loss in the right ear.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and  Dr. A.O.


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had three periods of active service from October 
1973 to December 1975, from September 1990 to April 1991, and 
from March 1992 to September 1992, as well as serving in the 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004, January 2004, and July 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.  

2.  The veteran does not have a current diagnosis of PTSD.  

3.  The veteran's tinnitus was not caused or aggravated by 
his service from October 1973 to December 1975, from 
September 1990 to April 1991, and from March 1992 to 
September 1992.  

4.  The veteran's gastrointestinal condition was not caused 
or aggravated by his service from October 1973 to December 
1975, from September 1990 to April 1991, and from March 1992 
to September 1992.

5.  The veteran's muscle pain was caused by his active 
military service in Southwest Asia during the Persian Gulf 
War.  

6.  The veteran's nervous condition, claimed as a sleep 
disturbance, was not caused by his service from October 1973 
to December 1975, from September 1990 to April 1991, and from 
March 1992 to September 1992.  

7.  Evidence received since the December 1997 rating decision 
that pertains to the veteran's claim for fatigue is 
cumulative of evidence previously of record, does not bear 
directly and substantially on the matter for consideration, 
and is not so significant that it must be considered with all 
the evidence of record in order to fairly adjudicate the 
appeal.  

8.  Evidence received since the December 1997 and June 1998 
rating decisions that pertains to the veteran's claim for 
back pain is cumulative of evidence previously of record, 
does not bear directly and substantially on the matter for 
consideration, and is not so significant that it must be 
considered with all the evidence of record in order to fairly 
adjudicate the appeal.  

9.  The veteran has Level II hearing loss in his right ear.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005). 

2.  Service connection for tinnitus is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 

3.  Service connection for a gastrointestinal condition is 
not established.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.317 (2005). 

4.  Service connection for muscle pain is established.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.317 (2005). 

5.  Service connection for a nervous condition, claimed as 
sleep disturbance, is not established.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.317 
(2005). 

6.  The December 1997 and June 1998 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2005).   

7.  No new and material evidence has been received since the 
December 1997 rating decision to reopen a claim for service 
connection for fatigue.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).  

8.  No new and material evidence has been received since the 
December 1997 and June 1998  rating decisions to reopen a 
claim for service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  

8.  The criteria for a compensable rating for hearing loss in 
the right ear have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, Diagnostic 
Code (DC) 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died form injury 
incurred in or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2005).  ACTDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reservists for training purposes or by 
members of the National Guard of any state.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(1) (2005).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

A disability may be service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304 (regarding combat veterans); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.  

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. at 
147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

Medical evidence of record indicates that the veteran does 
not have a current diagnosis of PTSD.  In September 2004, the 
veteran underwent a VA PTSD examination where the examiner 
concluded that he did not meet the DSM-IV criteria for PTSD, 
providing highly probative evidence against this claim.  He 
was diagnosed with generalized anxiety disorder with 
depressive features.  The diagnosis was made based upon the 
veteran's reported history, his records, and the examination 
itself.  The examiner stated that the veteran's claims folder 
was reviewed in conjunction with the examination.  

The veteran's VA Medical Center (VAMC) treatment records show 
diagnoses of major depressive disorder in 2003 and 2004.  
There were no diagnoses of PTSD in the VAMC treatment 
records.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and provide evidence 
against service connection for PTSD.  

There is medical evidence of record supporting a current 
diagnosis of PTSD due to his duties in Iraq, which consisted 
of working in the morgue.  Dr. J. J., a private practitioner, 
diagnosed the veteran with PTSD in May 2004.  While the 
record of the May 2004 examination is found to be entitled to 
some limited probative weight and provides evidence in favor 
of the claim, Dr. J. J. did not review the veteran's claims 
folder.  His diagnosis was based solely upon history reported 
by the veteran.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (Board is not bound to accept doctor's opinion based 
exclusively on claimant's recitations).

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

It is found that the evidence against service connection for 
PTSD outweighs the evidence in favor of the claim.  

Simply stated, the Board finds the medical testimony and 
opinion of the doctor that supports the veteran's claim to be 
of very limited probative value, outweighed by the service 
and post-service medical evidence of record that is found to 
provide highly probative evidence against this claim.  The 
Board finds that the preponderance of the evidence is against 
service connection for PTSD.  38 U.S.C.A. § 5107(b).  The 
appeal is denied.  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran has complained of tinnitus 
since a VA audio examination in May 1996.  As recent as 
August 2004, the veteran reported constant, bilateral 
tinnitus.  He described it as high frequency, with variable 
intensity.  He stated that it interfered with his sleep and 
made him feel anxious.  Thus, the veteran has a current 
disability from tinnitus.  

The veteran claims that his bilateral tinnitus is due to 
noise exposure during service, specifically, after a grenade 
simulator explosion in 1974.  The veteran's SMRs are negative 
for any complaints or manifestations of tinnitus during his 
periods of active service.  

The veteran reported noise exposure while serving in the 
infantry as well as 15 years of occupational noise exposure 
to generators while serving in the Reserves, but not on 
active duty, ACDUTRA, or INACDUTRA.  The veteran was an 
infantryman, a graves registration specialist, and a 
construction equipment mechanic during active service.  
Consequently, he could have been exposed to noise during 
active service.  This fact is not in dispute.  However, in 
December 1994, at his Gulf War Protocol Examination, the 
veteran also reported a civilian occupational history of 
working as an auto body shop repairman, a job which routinely 
exposed him to noise, providing factual evidence against this 
claim.  The Board observes that there was no in-service 
medical evidence of complaints of or treatment for tinnitus.  
There is simply no evidence of tinnitus while in service.  

As discussed above, there is no evidence that his tinnitus 
was incurred in or aggravated by his military service.  His 
SMRs are negative for any diagnosis of or reference to 
tinnitus.  The Board must find that the SMRs provide very 
negative evidence against this claim.  

The Board must also find that the post-service medical 
records, as a whole, provide evidence against this claim 
because they do not link the veteran's tinnitus to an event 
that occurred in service or provide an opinion that his 
tinnitus was aggravated by noise exposure during service.  

With regard to the veteran's own opinion that his tinnitus 
was caused by the explosion of a grenade simulator in 1974, 
the veteran does not have the medical expertise to find that 
his current disorder is related to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

The Board finds that the preponderance of the evince is 
against service connection for tinnitus.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  

Undiagnosed illness claims

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (d) warrants a presumption of service connection.  
38 U.S.C. § 1117(a)(2) (West 2002); 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) (2005).  

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i)).  A chronic disability for purposes of 38 
U.S.C.A. § 1117 is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. § 
3.317(a)(3).  

The veteran claims that his gastrointestinal condition is due 
to an undiagnosed illness contracted during his service in 
Southwest Asia during the Persian Gulf War.  VAMC records 
from March 2005 show that the veteran was seen for multiple 
gastrointestinal (GI) symptoms with a previous negative 
gastrointestinal workup.  The doctor stated that his symptoms 
were "very suggestive" of irritable bowel syndrome (IBS), 
but no diagnosis of IBS was provided.  The veteran was 
advised to adhere to a high fiber diet.  

Post-service records indicate that the veteran was treated 
several times for viral gastroenteritis and gastrointestinal 
flu.  These are both clinical diagnoses, not undiagnosed 
illnesses.  Therefore, the veteran cannot be service-
connected for a gastrointestinal condition due to an 
undiagnosed illness.  

The veteran also cannot be service-connected on a direct 
basis.  During his first term of service he was seen once, in 
February 1975, for stomach problems and diarrhea.  He was 
treated with Maalox.  The SMRs from his second and third 
terms of service are negative for any diagnoses of or 
treatment for a gastrointestinal condition.  There is no 
medical evidence of record linking the veteran's post-service 
gastrointestinal condition to his period of active service.  
It is found that both service and post-service medical 
records provides evidence against this claim.  The Board 
finds that the preponderance of the evidence is against 
service connection for a gastrointestinal condition.  The 
appeal is denied.  

The veteran claims that his nervous condition, claimed as a 
sleep disturbance, is due to an undiagnosed illness.  The 
veteran has current diagnoses of major depressive disorder 
and generalized anxiety disorder with depressive features.  
VA treatment records link his sleep problems to his clinical 
depression.  Therefore, service connection cannot be granted 
as due to an undiagnosed illness.  

The veteran also cannot be service-connected for his sleep 
disturbance on a direct basis.  The veteran's SMRs are 
completely negative for any reports of sleep disturbances.  
There is no medical evidence of record linking the veteran's 
depression to his active military service, so service cannot 
be granted on a secondary basis.  38 C.F.R. § 3.310(a).  The 
Board finds that the preponderance of the evidence is against 
service connection for sleep disturbances.  The appeal is 
denied.  

The veteran contends that his muscle pain is due to an 
undiagnosed illness.  The veteran's muscle pain did not begin 
in service.   However, VAMC records indicate that the veteran 
has a history of fibromyalgia and has a current diagnosis of 
fibromyalgia, which is a qualifying chronic disability for 
purposes of 38 U.S.C.A. 
§ 1117.  The veteran's fibromyalgia cannot be attributed to 
any other disability or condition.  

Service connection may be granted for the veteran's 
fibromyalgia so long as it manifested to a degree of 10 
percent or more not later than December 31, 2006.  

In order to receive a 10 percent evaluation for fibromyalgia, 
the veteran must have widespread musculoskeletal pain and 
tender joints, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Reynaud's-like 
symptoms that require continuous medication for control.  
38 C.F.R. § 4.71a, DC 5025 (2005).  

The Board observes that in December 2002, VA physicians 
prescribed two medications, Seroquel and tramadol, to be 
taken more than once a day to relieve the symptoms of his 
fibromyalgia.  As of April 2005, tramadol remained on the 
veteran's prescription list, with orders to take it once 
daily.  

Since the veteran requires a prescription drug to control the 
symptoms of his fibromyalgia, which includes muscle and joint 
pain in the neck, shoulders, hips, back, and ankles; 
stiffness, and tiredness, he meets the criteria for a 10 
percent evaluation under DC 5025.  Therefore, the appeal is 
granted.  The nature and extent of this disorder is not 
before the Board at this time. 

New and material evidence claims

In December 1997, the RO denied the veteran's claims for 
service connection for back pain and fatigue.  In June 1998, 
the RO denied service connection for back pain again.  The 
veteran filed an NOD in August 1998 and received a SOC in 
September 1999.  He did not perfect his appeal.  Therefore, 
the RO's decisions of December 1997 and June 1998 are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d) (2005); 
38 C.F.R. § 20.200, 20.302, 20.1103 (2005).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

The veteran submitted evidence to reopen his claims for 
service connection for back pain and fatigue in November 
2000.  Because the claim was filed before August 29, 2001, an 
older definition of what constitutes new and material 
evidence must be applied.  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously of record is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
See 38 C.F.R. § 3.165(a) (2002) and (2005) (amended 
definition of "new and material evidence" effective for 
claims filed on or after August 29, 2001).   

Evidence received since the December 1997 and June 1998 
denials of service connection for fatigue and back pain 
consist of VAMC treatment records, December 1998 private 
hospital records (treatment for pneumonia), a September 2002 
letter from Dr. M. C. pertaining to the veteran's 
fibromyalgia and depression, a May 2004 letter from Dr. J. J. 
pertaining to the veteran's claim for PTSD, an August 2004 
PTSD questionnaire, a transcript of the veteran's June 2005 
RO hearing, a September 2004 report from Dr. J. J. pertaining 
to the veteran's claim for PTSD, a November 2005 Social 
Security Administration (SSA) Retirement, Survivors, and 
Disability Insurance letter, and records of VA examinations.  

The VAMC records show that the veteran has been treated often 
for low back pain and that he reports feelings of fatigue and 
tiredness.  The records provide no evidence linking the 
veteran's low back pain or fatigue to his period of active 
service.  

This evidence is new, in that is has not been submitted to VA 
before.  The letters from Drs. M. C. and J. J., the PTSD 
questionnaire, December 1998 private hospital treatment 
records, and VA examinations do not pertain to the veteran's 
claims for back pain and fatigue.  Therefore, they are not 
material to the claim.  

The VAMC treatment records provide evidence that the veteran 
received treatment for back pain and that he reported 
fatigue.  The November 2005 SSA letter pertains to the 
veteran's mental condition and his back condition.  The 
letter states that the veteran has fibromyalgia and back 
pain, and that the SSA finds him disabled.  It does not refer 
to the veteran's period of military service or to the 
etiology of the veteran's back pain.  However, the treatment 
records and November 2005 SSA letter, are not, by themselves 
or in connection with evidence previously of record, so 
significant that they must be considered in order to fairly 
decide the merits of the claims.  Thus, they are not material 
to the claims.  The claims are not reopened.  

Increased rating claim

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  

The veteran's hearing loss in his right ear is currently 
assigned a noncompensable evaluation under DC 6100.  The 
veteran underwent a VA audiological examination in August 
2004.  At that time, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
30
45
60
70
LEFT
--
30
60
65
70

The average pure tone threshold was 51 in the right ear and 
56 in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 88 
percent in the left ear.

In this case, applying the results of August 2004 VA 
examination to Table VI of the VA regulations yields Roman 
numeral values of II in both the left and right ears.  
Applying these values to Table VII, the Board must find that 
the veteran's right ear hearing loss 0 percent disabling.  As 
noted above, the assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule, as has been done in this case, to the 
numeric designations assigned after an audiometric evaluation 
was rendered, as has also been done in this case, leading to 
the noncompensable evaluation, but not more.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2001, September 2003, July 2004, and March 
2005, as well as information provided in the August 2003, 
April 2004, and December 2004 statements of the case (SOC) , 
the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the August 2003, April 2004, and 
December 2004 SOCs include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice in 
March 2001, September 2003, and July 2004, prior to the 
adverse determinations on appeal.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  However, the Board is satisfied that the March 
2001, September 2003, July 2004, and March 2005 VCAA notices 
and the August 2003, April 2004, and December 2004 SOCs 
otherwise fully notified the veteran of the need to give VA 
any evidence pertaining to his claim, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the veteran's service connection claims, 
during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this 
notice must include notice that a disability rating and 
an effective date for the award of benefits will be 
assigned if service connection is awarded.    
      
In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate his claims for service 
connection, but he was not provided with notice of the 
type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, 
as the Board concluded that, with the exception of the 
claim for muscle pain, the preponderance of the evidence 
is against the appellant's claims for service 
connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

With regards to the veteran's claim for muscle pain, which is 
being granted, the RO will be responsible for providing the 
veteran with proper notice as to the disability rating and 
effective date elements of the claim.  

With respect to the veteran's new and material evidence 
claims, the Board observes that the March 2001 VCAA notice 
letter informed the veteran of what constituted new and 
material evidence.  The veteran was informed that new 
evidence must be evidence that was submitted to VA for the 
first time, that was not cumulative or tended to reinforce a 
previously established point.  He was informed that material 
evidence must bear directly and substantially upon the issues 
for consideration.  Therefore, there is no prejudice to the 
veteran.  Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for the veteran's gastrointestinal condition and 
sleep disturbance.  However, the Board finds that the 
evidence, discussed above, which indicates that the veteran 
did not receive treatment for the claimed disorders during 
service or that there is any competent medical evidence 
showing or indicating a nexus between service and the 
disorders at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide no basis to grant this 
claims, and provide evidence against the claims, the Board 
finds no basis for a VA examination to be obtained.


ORDER

Service connection for PTSD is denied.  

Service connection for tinnitus is denied.  

Service connection for a gastrointestinal condition is 
denied.  

Service connection for muscle pain is granted.  

Service connection for a nervous condition, claimed as sleep 
disturbance, is denied.  

As no new and material evidence has been received, the claim 
for service connection for fatigue is not reopened.  The 
appeal is denied.  

As no new and material evidence has been received, the claim 
for service connection for back pain is not reopened.  The 
appeal is denied.  

A compensable disability evaluation for hearing loss in the 
right ear is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


